
	

114 HR 648 : Trauma Systems and Regionalization of Emergency Care Reauthorization Act
U.S. House of Representatives
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 648
		IN THE SENATE OF THE UNITED STATES
		March 17, 2015Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend title XII of the Public Health Service Act to reauthorize certain trauma care programs,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Trauma Systems and Regionalization of Emergency Care Reauthorization Act. 2.Reauthorization of certain trauma care programsSection 1232(a) of the Public Health Service Act (42 U.S.C. 300d–32(a)) is amended by striking 2014 and inserting 2020.
		3.Improvements and clarifications to certain trauma care programs
 (a)Allocation of funds for competitive grants for regionalized systems for emergency care responseSection 1232(c) of the Public Health Service Act (42 U.S.C. 300d–31(c)) is amended— (1)in paragraph (1), by striking and at the end;
 (2)in paragraph (2), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new paragraph:
					
 (3)for a fiscal year after fiscal year 2015, not more than 50 percent of such amounts remaining for such fiscal year after application of paragraphs (1) and (2) shall be allocated for the purpose of carrying out section 1204..
				(b)Clarifications under trauma systems formula grants requirements relating to the American Burn
 AssociationSection 1213 of the Public Health Service Act (42 U.S.C. 300d–13) is amended— (1)in subsection (a)(3), by inserting and (for a fiscal year after fiscal year 2015) contains national standards and requirements of the American Burn Association for the designation of verified burn centers, after such entity,;
 (2)in subsection (b)(3)(A), by striking and the American Academy of Pediatrics, and inserting the American Academy of Pediatrics, and (for a fiscal year after fiscal year 2015) the American Burn Association,; and
 (3)in subsection (c)(1)— (A)in the matter preceding subparagraph (A), by inserting and not later than 1 year after the date of the enactment of the Trauma Systems and Regionalization of Emergency Care Reauthorization Act after Act of 2007; and
 (B)in subparagraph (A), by striking and the American Academy of Pediatrics and inserting the American Academy of Pediatrics, and (with respect to the update pursuant to the Trauma Systems and Regionalization of Emergency Care Reauthorization Act) the American Burn Association.
 (c)Conforming amendmentsPart B of title XII of the Public Health Service Act is amended— (1)in section 1218(c)(2) (42 U.S.C. 300d–18(c)(2)), in the matter preceding subparagraph (A), by striking 1232(b)(3) and inserting section 1232(b); and
 (2)in section 1222 (42 U.S.C. 300d–22), by striking October 1, 2008 and inserting October 1, 2017.  Passed the House of Representatives March 16, 2015.Karen L. Haas,Clerk 